                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

LORENZO CLARK,                                        )
#45804-44,                                            )
                                                      )
Petitioner,                                           )
                                                      )
        vs.                                           )        Case No. 19-cv-00819-SMY
                                                      )
Warden of FCI-Greenville, 1                           )
                                                      )
Respondent.                                           )

                                   MEMORANDUM AND ORDER

YANDLE, District Judge:

        Petitioner Lorenzo Clark, a federal prisoner currently incarcerated at FCI-Greenville,

brings this habeas corpus action pursuant to 28 U.S.C. § 2241 to challenge the constitutionality of

his confinement. He asserts that in light of Rehaif v. United States, __ U.S. __, 139 S. Ct. 2191

(June 21, 2019), he was sentenced to an illegal term of imprisonment and that his conviction and

sentence for being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1) and 18

U.S.C. § 924(a)(2) should be vacated. (Doc. 1, pp. 4, 5).

        This case is now before the Court for a preliminary review of the Petition pursuant to Rule

4 of the Rules Governing Section 2254 Cases in United States District Courts. 2 Rule 4 provides

that upon preliminary consideration by the district court judge, “[i]f it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief in the district court, the




1
  The Court substitutes the Warden of FCI-Greenville for the named respondent, the USA. The proper respondent
in a habeas corpus proceeding is the person who has immediate custody over the petitioner. 28 U.S.C. § 2242;
Rumsfeld v. Padilla, 542 U.S. 426, 434–35 (2004); Rules 2(a) and (b) of the Rules Governing Section 2254
Cases in the United States District Courts. Consequently, the warden of the United States Penitentiary located
in Greenville, not the United States, is the proper respondent. See Bridges v. Chambers, 425 F.3d 1048, 1049
(7th Cir.2005) (any respondent who is not the prisoner's custodian should be dropped from the action).
2
  Rule 1(b) of those Rules gives this Court the authority to apply the rules to other habeas corpus cases.
                                                      1
judge must dismiss the petition and direct the clerk to notify the petitioner.”

       Petitioner pled guilty in the Eastern District of Missouri (Case No. 16-cr-00158) and was

sentenced on November 2, 2016 to 70 months incarceration; he did not file an appeal or a motion

under § 2255. (Doc. 1, p. 1). Petitioner claims that neither the indictment nor the plea agreement

in his case indicated that he had knowledge of his felony status when he possessed the firearm,

and that as a result, the government did not prove every essential element of the crime. Id. at pp.

1, 4. In Rehaif, the Supreme Court held that:

       [I]n a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government must
       prove both that the defendant knew he possessed a firearm and that he knew he
       belonged to the relevant category of persons barred from possessing a firearm. We
       express no view, however, about what precisely the Government must prove to
       establish a defendant’s knowledge of status in respect to other § 922(g) provisions
       not at issue here.

Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019) (defendant’s conviction for illegal possession

of firearm and ammunition was based on his status of being illegally or unlawfully in the United

States; reversing/remanding because the Government had not been required to prove at trial that

defendant knew he was unlawfully in the country).

       Given the limited record and the still-developing application of Rehaif, it is not plainly

apparent that Petitioner is not entitled to habeas relief. Accordingly, without commenting on the

merits of Petitioner’s claims, the Court concludes that the Petition survives preliminary review

under Rule 4 and Rule 1(b) of the Rules Governing Section 2254 Cases in United States District

Courts, and a response will be ordered.

                                            Disposition

       IT IS HEREBY ORDERED that Respondent shall answer or otherwise plead within




                                                  2
thirty days of the date this order is entered (on or before December 18, 2019). 3 This preliminary

order to respond does not, of course, preclude the Government from raising any objection or

defense it may wish to present. Service upon the United States Attorney for the Southern District

of Illinois, 750 Missouri Avenue, East St. Louis, Illinois, shall constitute sufficient service.

         In accordance with footnote 1, the Clerk of Court is DIRECTED to substitute the Warden

of FCI-Greenville as Respondent in this action and terminate USA as a party.

         IT IS FURTHER ORDERED that this entire matter be REFERRED to a United States

Magistrate Judge for disposition, as contemplated by Local Rule 72.2(b)(2) and 28 U.S.C.

§ 636(c), should all the parties consent to such a referral.

         Petitioner is ADVISED of his continuing obligation to keep the Clerk (and the Respondent)

informed of any change in his whereabouts during the pendency of this action. This notification

shall be done in writing and not later than seven (7) days after a transfer or other change in address

occurs. Failure to provide such notice may result in dismissal of this action. See FED. R. CIV. P.

41(b).

         IT IS SO ORDERED.

         Dated: 11/18/2019

                                                                     s/Staci M. Yandle
                                                               STACI M. YANDLE
                                                               United States District Judge




3
 The response date ordered herein is controlling. Any date that CM/ECF should generate in the course of
this litigation is a guideline only. See SDIL-EFR 3.


                                                   3
